—Order unanimously reversed on the law without costs and matter remitted to Niagara County Family Court for further proceedings in accordance with the following Memorandum: Family Court erred in its summary resolution of the custody issue in this case. Before the issue of permanent custody is determined, a full and comprehensive hearing should be held to resolve the fundamental issue of the best interests of the children (Wodka v Wodka, 168 AD2d 1000; Ideman v Ideman, 168 AD2d 1001).
Accordingly, we remit the matter for a hearing to resolve the issue of custody based on the best interests of the children (Matter of Blake v Blake, 106 AD2d 916). This decision is not to be construed as an indication of which party should be *1139awarded custody. The court should make specific findings of fact with regard to the issue of custody (see, Mosesku v Mosesku, 108 AD2d 795, 796). Temporary custody is to be continued with the father pending the determination of permanent custody (see, Ideman v Ideman, supra, at 1002). (Appeal from Order of Niagara County Family Court, Halpin, J.— Custody.) Present—Callahan, J. P., Green, Pine, Fallon and Davis, JJ.